DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on March 18, 2021, January 25,2022, July 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit outputting a control signal…” in claim 9.
        Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10,11, 12,13,15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US Pub. No.: US 2017/0353633 A1), in view of Hasbun (US Pub. No.: US 2012/0245422 A1).
           Regarding claim 1, Eromaki discloses an optical device (Para 22; device 10)  comprising: 
          a first main body comprising a first hole (Para 23-24; first body section 11; Fig. 1A; wherein there is a hole on the body section 11 to fit first camera element); a second main body (Para 23; second body section 12; Fig.1A; wherein there is a hole on body section 12 in order to fit second camera element 120) comprising a second hole and connected to the first main body in a foldable manner (  Para 23; The first body section 11 is in a movable connection with the second body section 12. In an embodiment shown in FIGS. 1A-1B a hinge 141 provides the movable connection, and the device 10 of this embodiment is a foldable device configured to fold about the hinge 141. The hinged 141 foldable connection is described as an example only, and embodiments with other movable connections are possible.); 
           a sensor module disposed to be fixed to the first hole ( Para 23; The first camera element 110 ) ; a lens module disposed to be movable in an optical axis direction above the sensor module (Para 24;  first camera element 110 which may comprise optics, for example a lens barrel, individual lenses, other optical elements, a substrate, a connection interface  ) ; and a transparent member (Para 33; all elements and materials of the casing of body sections 11, 12 along the optical axis 13 are transparent to light of appropriate wavelengths so that the light can reach the image sensor 111 both in the first mode and in the second mode)  disposed on the second hole, wherein the lens module is disposed in the first hole when the first main body and the second main body are folded ( Para 23-34; wherein optics is part of first camera element 110 which is inside of first body). 
	However, Eromaki dose not disclose wherein at least a portion of the lens module is disposed above the first hole when the first main body and the second main body are unfolded.
           Hasbun discloses at least a portion of the lens module is disposed above the first hole when the first main body and the second main body are unfolded (Para  8, 24; lens apparatus 201 and specular 202 and the lens apparatus 201 is located above hole that light shines through  ) .
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have lens that are external to and above  the hole of the smart phone as disclosed in Hasbun in order to  have portable lens and change position and different lens attachments more easily depends on what kind of objected the smartphone needs to capture images for. 
	Regarding claim 10, Eromaki discloses the first hole and the second hole are overlapped in the optical axis direction, when the first main body and the second main body are folded (Figs. 1A; 1B; Para 27; mutual alignment of the units 110,120 along the optical axis 13).
Regarding claim 11, Eromaki discloses the optical device of claim 1, wherein the second main body covers the lens module, when the first main body and the second main body are folded (Fig . 1B; wherein body sections 11 and 12 are folded, second body section 12 covers lens module of body section 11 as picture shown).
Regarding claim 12, Eromaki discloses wherein the lens module is overlapped with the transparent member in the optical axis direction, when the first main body and the second main body are folded (Figs. 1A, 1B; Para 26-27; mutual alignment of the units 110,120 along the optical axis 13; The second camera element 120 and the first camera element 110 are thereby combined to operate as a camera that can capture images through the second camera element 120 onto the image sensor 111  ) .
Regarding claim 13, Eromaki discloses the optical device of claim 1, wherein a distal end of the first main body 1s contacted with a distal end of the second main body, when the first main body and the second main body are folded (Fig. 1B; wherein the distal ends of both body sections are aligned).
Regarding claim 15, Eromaki discloses wherein the lens module comprises a lens and a first filter, wherein the sensor module comprises an image sensor and a second filter, and wherein the first filter and the second filter are disposed between the lens and the image sensor (Para 44; additional passive and/or active optical elements. The passive additional optical elements include one or more additional lenses, optical filters, for example polarization filters, and other elements which affect properties of the resulting image captured by the image sensor 111.). 
              Regarding claim 20, Eromaki discloses an optical device comprising: a main body comprising a first main body (Para 23-24; first body section 11; Fig. 1A; wherein there is a hole on the body section 11 to fit first camera element)  and a second main body (Para 23; second body section 12; Fig.1A; wherein there is a hole on body section 12 in order to fit second camera element 120 )  foldably connected to the first main body (Fig. 1A; Fig. 1B) ; 
           and a camera module disposed on the first main body, wherein the camera module is disposed in the first main body (Para 23-24; first body section 11; Fig. 1A; wherein there is a hole on the body section 11 to fit first camera element), when a first surface of the first main body and the second main body are folded (Figs. 1A. 1B).
	However, Eromaki does not disclose wherein at least a portion of the camera module protrudes from the first surface of the first main body, when the first main body and the second main body are unfolded. 
           Hasbun discloses disclose wherein at least a portion of the camera module protrudes from the first surface of the first main body, when the first main body and the second main body are unfolded (Para 8, 24; lens apparatus 201 and specular 202 and the lens apparatus 201 is located above hole that light shines through).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have lens that are external to and above  the hole of the smart phone as disclosed in Hasbun for the phone disclosed in Eromaki in order to have portable lens and change position and different lens attachments more easily depends on what kind of objected the smartphone needs to capture images for. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US Pub. No.: US 2017/0353633 A1), in view of Hasbun (US Pub. No.: US 2012/0245422 A1), and further in view of Azuma (US Pub. No.: US 2014/0043496 A1).
            Regarding claim 2, the combination of Eromaki and Hasbun does not disclose “the optical device of claim 1, an elastic member connected to a lower surface of the lens module and an upper surface of the sensor module “in combination of other limitation of its base claim. 
          Azuma discloses an elastic member connected to a lower surface of the lens module and an upper surface of the sensor module (Para 73; spring-loaded pins or levers or elastic materials or other techniques to couple the lens train holder 205 with the sleeve 204 in a way that allows the distance between the image sensor 201 and one or more fixed lenses of the lens train 206 to be set).
Claims 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US Pub. No.: US 2017/0353633 A1), in view of Hasbun (US Pub. No.: US 2012/0245422 A1), and further in view of Awazu et al. ( US Pub. No.: US 2020/0326557 A1).
	Regarding claim 8, the combination of Eromaki and Hasbun does not teach a Hall sensor for measuring a distortion of an optical axis of the lens module and an optical axis of the sensor module.
        Awazu et al. teaches a  Hall sensor for measuring a distortion of an optical axis of the lens module and an optical axis of the sensor module ( Para 64-66; An X-axis position detection Hall element H1 that is a position detection element for detecting a position of the movable member 2 in the direction X, and a Y-axis rotation position detection Hall element H2 and a Y-axis rotation position detection Hall element H3 which are position detection elements for detecting positions of the movable member 2 in the direction Y and the direction θ are fixed to the circuit board 21. The system controller 108 detects a position of the movable member 2 based on the output signals, moves the movable member 2 by controlling a control current flowing through the X-axis rotation drive coil C1, a control current flowing through the X-axis rotation drive coil C2, and a control current flowing through the Y-axis drive coil C3 such that the detected position matches a target position, and corrects the image shake.).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use hall element and measure position of lens as disclosed in Awazu for the smart phone disclosed in Eromaki in order to detect shake and corrects image shake by using coil.
	Regarding claim 9, Eromaki does not disclose the optical device of claim 8, a control unit outputting a control signal for correcting the distortion of the optical axis measured at the Hall sensor.
         Awazu discloses the optical device of claim 8, a control unit outputting a control signal for correcting the distortion of the optical axis measured at the Hall sensor (Para 59-66; The image shake correction mechanism 3, the system controller 108, and the memory 109 constitute an image shake correction device).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use image shake correction device as disclosed in Awazu for the smart phone disclosed in Eromaki in order to perform image shake correction and reduce blur.
Claims 16 , 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US Pub. No.: US 2017/0353633 A1), in view of Azuma (US Pub. No.: US 2014/0043496 A1).
	Regarding claim 16, Eromaki discloses an optical device (Para 22; device 10 )  comprising:
a main body comprising a first main body (Para 23-24; first body section 11; Fig. 1A; wherein there is a hole on the body section 11 to fit first camera element) and a second main body foldably connected to the first main body (Para 23; Fig. 1B; second body section 12; Fig.1A; wherein there is a hole on body section 12 in order to fit second camera element 120);
             a sensor module (Para 23; The first camera element 110) disposed in the first main body; 
              a lens module coupled to the first main body and configured to move in an optical axis direction (Para 24; first camera element 110 which may comprise optics, for example a lens barrel, individual lenses, other optical elements, a substrate, a connection interface); and
wherein the lens module is contacted with the second main body, when the first main body and the second main body are folded (Fig. 2B).
          However, Eromaki does not disclose an elastic member disposed between the sensor module and the lens module.
          Azuma discloses an elastic member disposed between the sensor module and the lens module (Para 73; spring-loaded pins or levers or elastic materials or other techniques to couple the lens train holder 205 with the sleeve 204 in a way that allows the distance between the image sensor 201 and one or more fixed lenses of the lens train 206 to be set.).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize elastic material as disclosed in Azuma between image sensor and lens module of the folded camera as disclosed in Eromaki to allow the distance between the image sensor 201 and one or more fixed lenses of the lens train 206 to be set and provide flexibility. 
Regarding claim 17, Eromaki discloses the optical device of claim 16, wherein a distal end of the first main body is contacted with a distal end of the second main body, when the first main body and the second main body are folded (Fig. 1B; wherein the distal ends of both body sections are aligned).
Regarding claim 19, Eromaki discloses wherein the lens module comprises a lens and a first filter, wherein the sensor module comprises an image sensor and a second filter, and wherein the first filter and the second filter are disposed between the lens and the image sensor (Para 44; additional passive and/or active optical elements. The passive additional optical elements include one or more additional lenses, optical filters, for example polarization filters, and other elements which affect properties of the resulting image captured by the image sensor 111.). 
Allowable Subject Matter
Claims 3,4, 5,6,7,14 , 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        The following is a statement of reasons for the indication of allowable subject matter: 
       regarding claim 3, none of the prior art discloses “the elastic member is compressed, when the first main body and the second main body are folded, and wherein the elastic member is restored, when the first main body and the second main body are unfolded” in combination of other limitation in the claim. 
       regarding claim 4, none of the prior art disclose “wherein the lens module is disposed in the first hole by the second main body, when the first main body and the second main body are folded, and wherein at least a portion of the lens module is disposed above the first hole by the elastic member, when the first main body and the second main body are unfolded”. 
	Regarding claim 5 ,none of the prior art discloses “The optical device of claim 1, wherein the lens module comprises: a first cover member comprising a first upper plate comprising a hole and a first  plate extending downward from the first upper plate; a bobbin disposed in the first cover member; a lens disposed inside the bobbin; a substrate disposed under the bobbin; a first coil disposed on the bobbin; a first magnet disposed between the first coil and the first  plate and facing the first coil; a second coil disposed on the substrate; and . a first support member elastically supporting the bobbin at an upper portion and a lower portion of the bobbin” in combination with other limitation in its base claim.
	Claim 6 is objected to as being dependent from claim 5.
	Regarding claim 7, none of the prior art discloses “ The optical device of claim 1, wherein the sensor module comprises: a second cover member comprising a second upper plate comprising a hole and a second plate extending downward from the second upper plate, a printed circuit board disposed in the second cover member; an image sensor mounted on the printed circuit board; a base supporting the printed circuit board; a third coil disposed on the base; a second magnet disposed between the third coil and the second  plate and facing the third coil; a fourth coil disposed under the second magnet; and a second elastic member elastically supporting the base at an upper portion and a lower portion of the base “ in combination of other limitation in its base claim. 
	Regarding claim 14, none of the prior art discloses “The optical device of claim 1, wherein the lens module comprises a lens and a first magnet configured to move the lens,
wherein the sensor module comprises an image sensor and a second magnet configured to move the image sensor, and
wherein the first magnet is overlapped with the second magnet in the optical axis direction” in combination of other limitation in the claim. 
	    Regarding claim 18, none of the prior art discloses “the lens module comprises a lens and a first magnet configured to move the lens,
wherein the sensor module comprises an image sensor and a second magnet configured to move the image sensor, and
wherein the first magnet is overlapped with the second magnet in the optical axis direction” in combination of other limitation in the claim. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696